Citation Nr: 9920919	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  98-10 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable rating for anxiety reaction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1968 to 
December 1969.

This appeal arises from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied service connection for PTSD 
and continued a noncompensable (0 percent) rating for the 
veteran's service-connected anxiety reaction.

The issue of the veteran's entitlement to an increased rating 
for his service-connected anxiety reaction is the subject of 
a remand which follows this decision on the merits on the 
issue of service connection for PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim for service connection 
for PTSD has been obtained by the RO.

2.  The veteran was engaged in combat.

3.  It is at least as likely as not that the veteran 
currently suffers from PTSD, which is related in its etiology 
to combat stressors encountered while in the Republic of 
Vietnam.


CONCLUSION OF LAW

PTSD was incurred during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
post-traumatic stress disorder (PTSD).  A well-grounded 
service connection claim for PTSD has been submitted when 
there is "[1] medical evidence of a current [PTSD] 
disability; [2] lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet.App. 128, 137 (1997) (citations omitted).  In the 
veteran's case, all these prerequisites appear to have been 
satisfied through the report of a November 1997 PTSD 
examination performed at VA's St. Cloud, Minnesota, 
Outpatient Center (OPC), and a December 1997 PTSD examination 
report provided by the veteran's private psychologist.  
Accordingly, as a preliminary matter, the Board finds that 
this claim is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

The veteran's service record is exemplary and his exposure to 
combat unquestionable.  In January 1969, the veteran was 
assigned to Company A, First Battalion, Fifth Regiment, 1st 
Cavalry Division (Airmobile), which frequently operated in 
Vietnam's Quang Tri province.  During a six-month period 
through June 1969, the veteran was awarded the Silver Star, 
Bronze Star, Purple Heart with three Oak Leaf Clusters 
(indicating he was wounded on four separate occasions), the 
Air Medal, and the Combat Infantryman Badge.  In addition, he 
was promoted from private first class to staff sergeant, and 
assigned as a platoon leader.  Service medical records show 
that the veteran was treated for nervousness and "the 
shakes" in July 1969, and expressed a fear that he might 
endanger his men if he continued in his duties.  The 
examining psychiatrist found that the veteran was moderately 
impaired by stress related to his combat duty, noted no 
apparent predisposition, and diagnosed the veteran's 
condition as an acute anxiety reaction.  The veteran was 
placed on Librium at that time and reassigned from his 
platoon.  A "rear area job" was recommended.

After his separation from active duty in December 1969, the 
veteran returned to Minnesota.  In June 1970, he received a 
compensation examination at the VA Hospital in St. Paul, 
which included a psychiatric examination.  The veteran 
complained of sleeping poorly and having nightmares.  The 
examiner also commented that the veteran seemed restless, 
with pressured speech and "free floating anxiety."  This 
was diagnosed as a "[t]ransient situational disturbance 
characterized by anxiety problems with phobic reactions in 
regards to closed spaces."  The examiner recommended 
reexamination in a year if symptoms did not improve, but 
there is no indication that any reexamination was conducted.  
Service connection was established for anxiety reaction in an 
October 1970 rating decision.

After filing his claim for PTSD in October 1997, the veteran 
provided the RO with two examination reports containing 
diagnoses of PTSD.  The first documented an examination 
performed at the St. Paul OPC in November 1997, which 
diagnosed PTSD secondary to the veteran's claimed combat in 
Vietnam, and further associated symptoms related to the 
veteran's service-connected anxiety reaction with the PTSD 
diagnosis.  The examiner also expressed his opinion that it 
was "likely" that the veteran was suffering from PTSD when 
he was first diagnosed with an anxiety reaction by VA in June 
1970, and indicated that the nonexistence of PTSD as a 
recognized clinical diagnosis at that time was the probable 
reason for the failure to diagnose.  Current symptoms 
reported by the November 1997 examiner to support his 
diagnosis included intrusive thoughts, sleep disturbance, 
nightmares, hypervigilance, unease with others and fatigue.  

The veteran also provided an assessment by his private 
psychologist, Dr. Lyle Davies, who had treated the veteran 
for his psychiatric symptoms for 12 years, and an assessment 
by Dr. George Komaridis, a licensed psychologist and Board 
Certified Forensic Examiner.  Dr. Davies noted improvement in 
the veteran's symptoms over time, and related prior 
depression, suicidal thoughts and alcohol abuse to "delayed 
[PTSD] from Viet Nam."  No opinion as to his current 
impairment from PTSD, or any other psychiatric condition, was 
offered.

Dr. Komaridis conducted an apparently comprehensive PTSD 
examination which again identified the veteran's combat 
experiences as stressors, and cited current symptoms such as 
re-experiencing stressful events through dreams and intrusive 
memories; avoidance of crowds, certain classes of people and 
certain geographic features which reminded the veteran of 
Vietnam; some sleep disturbance and difficulty concentrating; 
hypervigilance and an easily triggered startle response, as 
support for a diagnosis of PTSD.  In Dr. Komaridis' opinion, 
based on the veteran's reports, this interference was 
relatively severe, and prevented the veteran from socializing 
easily with others and from working effectively "with the 
larger number of individuals in his present job."  Dr. 
Komaridis also noted increased anxiety and depression around 
anxiety dates of his stressors, particularly around Good 
Friday, when he was wounded in Vietnam, and during the 
Christmas holidays, when he experience heavy fire fights.  
During exacerbations, the veteran reportedly retreated into 
his garage or basement, getting away from the situation.  

Subsequently, the RO directed a further evaluation of the 
veteran's reported PTSD, which was undertaken by a VA 
psychologist and psychiatrist at the VA Medical Center (VAMC) 
in Minneapolis, Minnesota, in February 1998.  The VA 
psychologist administered a number of diagnostic tests, 
interviewed the veteran, and supplemented this history by 
reviewing the diagnoses contained in his claims file.  Based 
on the test results and the current symptomatology related by 
the veteran, the examiner concluded that a diagnosis of PTSD 
was inappropriate, since current symptoms were reportedly 
"fairly mild, and not sufficient to support the diagnosis."  
There was no question as to the sufficiency of the combat-
related stressors, however, and the veteran was reported to 
have "some of the symptoms of [PTSD]," which "have 
probably been with him from the time he first returned from 
Vietnam, but do not seem to have adversely affected him 
regarding employment or socially."  The examining 
psychologist diagnosed a "[h]istory of M[ajor] D[epressive] 
D[isorder]."

The examining psychiatrist also reviewed the veteran's 
history and the claims file, including the prior PTSD 
diagnoses.  He identified some PTSD symptomatology, including 
sleep disturbance, intrusive thoughts, and slight startle 
reaction, but felt that these were insufficient to support a 
current PTSD diagnosis.  The VA psychiatrist diagnosed a 
history of a depressive episode and alcohol abuse, dating the 
1980s, and found that the veteran's current stressors 
included "some carry over from Vietnam experiences," in 
addition to financial pressure.

Prior to March 7, 1997, service connection for PTSD requires 
competent medical evidence establishing a "clear" current 
diagnosis of that condition, credible supporting evidence 
that the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between the veteran's 
current symptoms and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  Effective March 7, 1997, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed stressor occurred.  See 64 Fed. Reg. 32807-32808 
(Jun. 18, 1999).  Where a veteran is "engaged in combat with 
the enemy," VA shall accept the veteran's lay evidence as 
proof of an "injury" (i.e., in the case of PTSD, his 
stressor), provided that it is otherwise consistent with the 
circumstances, conditions or hardships of service.  
38 U.S.C.A. § 1154(b).

In the veteran's case, as noted above, there is contrasting 
medical evidence, some of which provides diagnoses of PTSD, 
and some of which disputes the propriety of such a diagnosis.  
The medical opinions on both sides of the question appear 
well-reasoned, and supported by the veteran's psychological 
evaluation and testing results and his medical history.  The 
law and regulations governing VA's adjudication of claims 
provides that when there is an "approximate balance" of 
evidence regarding the merits of an issue material to the 
determination of a claim, "the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet.App. 49, 54 (1990).  A reasonable doubt is a 
substantial doubt, within the range of probability, and not 
intended to be a means for reconciling conflicting or 
contradictory evidence.  Id.  However, where there are "two 
permissible views" of the evidence of record, the benefit of 
the doubt requirement does not preclude the rating official 
from making a "properly supported and reasoned" decision 
that a fair preponderance of the evidence weighs against the 
veteran's claim.  Id., at 58.  

In reaching medical conclusions, VA adjudicators are limited 
to consideration of the competent medical evidence or 
opinions of record and must not rely upon their own 
unsubstantiated medical judgment.  See Allday v. Brown, 7 
Vet.App. 517, 527 (1995); Colvin v. Derwinski, 1 Vet.App. 
171, 175 (1991).  In the veteran's case, the RO explicitly 
found that the veteran had no current diagnosis of PTSD, 
relying on the February 1998 VA examinations.  The RO found 
these examinations to be more probative than Dr. Komaridis' 
December 1997 report because the private evaluation 
reportedly was "not based on the veteran's complete 
record."  The RO's May 1998 statement of the case, however, 
did not discuss either the diagnostic opinion offered by Dr. 
Davies in February 1998, or the St. Paul OPC's November 1997 
evaluation, although their receipt into evidence was 
acknowledged.

The Board acknowledges that the RO's conclusion is based on 
its weighing of the medical evidence, but does not concur 
with the conclusion that the medical opinions supporting a 
PTSD diagnosis are not based on the "complete record."  
While the mental health care professionals authoring these 
opinions may not have had the full claims file at their 
disposal, all obtained relatively full histories, and there 
is no indication that any of the information contained in 
those histories is contrary to the evidence of record.  All 
medical reports, including the February 1998 VA examinations, 
relate the veteran's ongoing symptomatology (including 
symptoms previously diagnosed as an anxiety reaction) to his 
Vietnam combat experience.  The difficulties with co-workers 
discussed in Dr. Komaridis' report are not addressed in the 
February 1998 VA examination, but appear consistent with the 
overall picture presented.  Moreover, Dr. Komaridis' 
evaluation indicates that the veteran's symptoms vary in 
intensity from time to time, with exacerbations around 
stressor anniversary dates.  Cf. Ardison v. Brown, 6 Vet.App. 
405, 407-408 (1994) (Where a condition consists of both an 
active stage and an inactive stage, VA must evaluate the 
nature and extent of the veteran's disability during the 
active stage).

Therefore, resolving all reasonable doubt in the veteran's 
favor, the Board concludes that the medical evidence 
pertaining to whether a current diagnosis of PTSD is 
appropriate is at least in relative equipoise. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Accordingly, service 
connection for PTSD must be granted.  38 U.S.C.A. §§ 1110, 
1154(b), 5107; 38 C.F.R. §§ 3.303, 3.304(f).


ORDER

Service connection for PTSD is granted.


REMAND

As noted above, the current credible medical evidence of 
record indicates that symptoms previously assessed as major 
depression (which is not service connected) and anxiety 
reaction (which has been service connected) are the result of 
the veteran's combat experience in Vietnam.  Accordingly, the 
Board considers them part of the veteran's PTSD disability, 
and not separate, ratable disorders.  See 38 C.F.R. § 4.14 
(1998).  However, since the proper rating of a service-
connected psychiatric disability was properly before the 
Board on appeal, it maintains jurisdiction over that issue.  

None of the medical examinations of record appear to have 
assessed the degree of impairment from all of the veteran's 
psychiatric symptoms with sufficient specificity to allow an 
informed evaluation of the veteran's PTSD disability and 
particularly in light of the Board's grant of service 
connection for PTSD established by the Board decision above.  
In fact, the Board notes that on most recent VA examination, 
psychiatric disorder was only noted by history in contrast to 
the other medical evidence of record which indicates that the 
veteran does have a current psychiatric disorder productive 
of some impairment.  The Board finds the overall the record 
therefore does not present a clear picture of the nature and 
degree of disability due to the veteran's service-connected 
psychiatric disability.  In view thereof, the Board finds 
that additional examination is necessary in order to clarify 
such matters.

The Board also notes that the veteran reported in his June 
1998 substantive appeal, that he was having ongoing 
consultations with Jean Fortune, a licensed psychologist, of 
ASC Psychologists.  As such records may assist the Board in 
evaluating the veteran's claim for an increased evaluation 
for service-connected psychiatric disability, the Board has 
determined that the RO should obtain such records.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any 
psychiatric condition since October 1996, 
including any records of VA inpatient or 
outpatient treatment.  After securing 
necessary releases, the RO should obtain 
these records and associate them with the 
claims file.  A specific request should 
be made for the ongoing treatment records 
of the veteran for PTSD from Jean 
Fortune, of ASC Psychologists.

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the extent of his disability 
from any psychiatric symptoms associated 
with his PTSD, to include anxiety and 
depression.  The claims folder must be 
made available to the examiner for review 
at all times relevant to the examination.  
The examiner should also be advised that 
any assessment of the veteran's 
psychiatric disability must consider the 
nature and extent of his symptoms during 
their active stage, i.e., during periodic 
exacerbations of his condition related to 
stressor anniversary dates, etc.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  Diagnoses rendered should 
conform to the psychiatric nomenclature 
and diagnostic criteria contained in the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th. Ed. 1994) (DSM-
IV).  After examining the claims file, 
including all VA and private psychiatric 
records, the examiner should provide an 
opinion concerning the degree of social 
and industrial impairment resulting from 
service-connected psychiatric disability.  
If possible, the examiner should indicate 
the veteran's overall psychological, 
social, and occupational functioning 
using the Global Assessment of 
Functioning scale provided in DSM-IV.  
The examiner should provide a rationale 
and identify the medical evidence 
supporting his or her conclusions.

3.  After all the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he 

desires to have considered in connection with his current 
appeal.  No action is required of the appellant until he is 
notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

